Petition for Writ of Mandamus Dismissed and Opinion filed November 14,
2002








Petition for Writ of Mandamus Dismissed and Opinion
filed November 14, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01061-CV
____________
 
IN RE MRC EDGEWATER, d/b/a TURNER GERIATRIC CENTER;
METHODIST RETIREMENT COMMUNITIES; ALECIA HORN, R.N.; ARLINDA BILLINGTON, R.N.;
BEVERLY REED, R.N.; MARIA BATREZ, L.V.N.; and LINDA MULLIN, L.V.N.; Relators
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On October 15, 2002, relators filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  Relators asked this Court to  issue a writ directing that the order
signed on October 2, 2002, by Judge Gladys Burwell, the judge of the Probate
Court, Galveston County, Texas, be set aside.[1]  The October 2, 2002, order required relators to
produce documents they assert are protected from discovery.  Relators also requested temporary relief.




On October 16, 2002, we ordered the trial court=s order stayed until final decision by
this Court on relators= petition for writ of mandamus, or
until further orders of this Court.  
Judge Burwell had signed an order recusing herself,
and the Presiding Statutory Probate Judge assigned the Honorable Jim Scanlan to
preside over this case on October 17, 2002. 
Also on October 17, 2002, the real parties filed a response to the
petition for writ of mandamus in which they argued that relators should seek
relief from the successor judge before this Court acts on relators= petition.
On October 18, 2002, this Court abated this proceeding to
allow the successor judge to reconsider the original judge=s decision.  See Tex.
R. App. P. 7.2(b); In re White, 967 S.W.2d 507, 509 (Tex. App.CHouston [14th Dist.] 1998, orig. proceeding).  On November 6, 2002, the Honorable Jim
Scanlan signed an order vacating the order signed on October 2, 2002, and
granted the real parties= objections to production of privileged documents.  This Court=s abatement order is therefore lifted
and the proceeding is reinstated.
The order that is the subject of relators= petition for writ of mandamus has
been vacated.  Accordingly, this proceeding, and the stay order issued by this Court on October
18, 2002, have been rendered moot. 

We dismiss relators= petition for writ of mandamus.
 
 
PER CURIAM
 
 
Petition
Dismissed and Opinion filed November 14, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).




[1]  The underlying
case is styled Isidoro Trevino, Individually and as Representative of the
Estate of Petra Nieto Trevino, Michael Trevino, Eleno Trevino, Celia Moya, Ines
Lyon Rosa Vela, and Ramona Trevino v. MRC Edgewater d/b/a Turner
Geriatric Center, Methodist Retirement Communities, Alecia Horn, R.N., Arlinda
Billington, R.N., Beverly Reed, R.N., Maria Batrez, L.V.N., and Linda Mullin,
L.V.N., filed under trial court cause number 64,049-A, in the Probate Court
of Galveston County, Texas.